Citation Nr: 1821525	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 2, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to October 20, 2016.

5.  Entitlement to an initial rating in excess of 30 percent since October 20, 2016 for PTSD.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1964 to June 1967, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at an October 2012 Board hearing before the undersigned Veterans Law Judge, and a transcript has been included in the claims file.

This case was most recently before the Board in March 2016, when it was remanded for examination of the Veteran and medical opinions.  Additional development is required.  

The issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
The issues of entitlement to service connection for diabetes mellitus, Type 2, and for upper and lower bilateral peripheral neuropathies, and for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the period prior to and since October 20, 2016, the Veteran's service-connected PTSD is productive of symptoms to include anxiety, intrusive thoughts, depression, irritability, anger, panic attacks, and sleep disturbances to include nightmares, and results in occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood; however, there is no total social and occupational impairment.


CONCLUSIONS OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent initial rating for the Veteran's PTSD for the entirety of the appeal, but no higher, has been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).





Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board long has recognized that when considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate in the pending appeal.

The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  A 10 percent rating is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating is provided for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id. 

The Veteran has been assigned a 10 percent rating for his PTSD since May 30, 2008, and a 30 percent rating for his PTSD since October 20, 2016.  He contends that he is entitled to higher initial evaluations.

VA treatment notes from 2008 indicate that the Veteran experienced nightmares.  In a 2009 statement in support of claim Dr. Owens identified the Veteran as experiencing social isolation, irritability and conflicted relationships, noting that his PTSD symptoms had been consistent since enrolling with VA.  

In a March 2011 VA examination for PTSD, the Veteran reported that he had been married four times, and had been employed as a corrections officer for 21 years prior to his retirement.  At the time of the examination he was employed part-time as a prison transportation officer.  Prior to his most recent employment, he had a number of jobs including in construction, as a miner, truck driver, copper miner, general laborer at a printing company, and saw mill laborer.  He reported that his difficulty managing his anger and irritability was a contributing factor in his many jobs.  The Veteran reported having only a few friends.  The Veteran had three adult daughters, with whom he had variable contact.  The Veteran reported experiencing severe anger and irritability, as well as problems with sleep, to include nightmares, and other signs and symptoms of depression.  The Veteran reported experiencing intense, intrusive thoughts; nightmares up to three times a week; strong responses to cues and physiological arousal.  The Veteran endorsed symptoms of avoidance and numbness, restricted range of affect (mainly irritable), symptoms of difficulty with sleep, increased irritability, hypervigilance, and exaggerated startle response.

At his October 2012 Board hearing the Veteran described being without relationships and experiencing social isolation.  The Veteran disagreed with his initial rating, and indicated that he the PTSD symptoms include angering easily, difficulty sleeping, nightmares, constant anxiety, panic attacks, hearing voices (on one occasion at that point), and being very isolated.  He had been married four times.  

VA treatment records from 2015 show that the Veteran experienced social withdrawal and distrust of others, and ongoing feelings of episodic paranoia.  He expressed that he was experiencing fear and anxiety, and had been in an agitated state, chronically irritable for several months.  His mood was noted to be irritable and affect was restricted.  Thought content was normal.  The Veteran described dysphoria and decreased concentration.  VA treatment records in 2016 indicated that the Veteran experienced nightmares regarding Vietnam as well as his own death, and continued to have an irritable mood and restricted range of affect.  

The Veteran was afforded a June 2014 VA psychiatric examination in which the Veteran reported that since his examination in 2011 he had married approximately a year earlier.  He indicated that his most troubling symptoms included "shadow people," described as hearing voices and occasional glimpses of these people who turned "to ashes" and disappeared as he worked in the basement.  The Veteran reported that he had discussed this with his psychologist, who attributed it to paranoia.  The Veteran described difficulty controlling his anger- to include flying off the handle instantly, throwing things, and kicking doors open.  The Veteran indicated that he found others annoying and was impatient with them.  He had difficulty concentrating.  He also had difficulty sleeping, and took Ambien, which he believed controlled his dreams and nightmares.  The Veteran endorsed symptoms of anxiety, suspiciousness, weekly panic attacks, and chronic sleep impairment.  On examination he was adequately groomed, alert, and oriented, without suicidal or homicidal ideation, and without hallucinations or bizarre delusional content.  The Veteran's memory was normal, and his insight and judgment were good.  The Veteran reported that nothing had really changed since his previous examination (2011).  The examiner indicated that it would be speculation to estimate the impact of PTSD on the Veteran's occupational functioning; but that the Veteran's psychosocial impairment was mild.

In April 2016, the examiner from the June 2014 examination offered a VA addendum opinion indicating that reviewing medical records prior to April 2011 suggested GAF scores ranging from 45 to 65 indicative of serious to mild symptomatology.  The examiner noted that the VA examiner in 2011 rendered a GAF score of 60 for moderate symptom severity and or moderate impairment in psychosocial functioning.  In the June 2014 VA examination the Veteran verbally denied clinically significant changes in psychosocial functioning when compared to the 2011 VA examination.  The Veteran endorsed anxiety, suspiciousness, panic attacks occurring weekly, and chronic sleep impairment.  He also described problematic anger, which would be considered impaired impulse control.  The examiner concluded that the Veteran's level of impairment was characterized by occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

Thus, in reviewing the 2011 and 2014 examinations, in 2016 the examiner noted there was a discrepancy in estimations of psychosocial impairment, and on reexamination the Veteran's impairment was best characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This reflects a mild to moderate level of symptoms severity and psychosocial impairment.  In support of this finding, the examiner noted the Veteran reported his days were spent tinkering around the house, working on his car, washing it, staying outside cutting firewood, and working on a long list of things he wants to accomplish, but never completes.  The Veteran attributed this to difficulty with multitasking, which he speculated related to short-term memory problems.  

Treatment notes in 2016 show that the Veteran reported increased irritability, ongoing sleep problems, depressed mood, and hypervigilance.  He expressed dissatisfaction with his marital relationship, and indicated that he disliked being around others.  His mood was irritable and affect was broad.  He denied suicidal ideation.  He reported feelings of worthlessness and depressed mood, dysphoria and fatigue.  In psychotherapy the Veteran discussed his longstanding problem with trust and reflexive response to become aggressive when he perceived someone betrayed him.  

The Veteran was most recently examined for his PTSD in October 2016.  He was described as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported that he had no contact with remaining family members since his mother's death in February 2016.  He indicated that he experienced marital conflict, and preferred to be on his own.  He reported having a friend with whom he visited three to four times a month.  The Veteran was retired.  He endorsed difficulty with multitasking, related to both concentration and memory.  He experienced avoidance behavior and emotional disconnectedness.  He struggled with insomnia, and continued difficulty with "shadow people" likely linked to significant reduction in alcohol consumption over previous two years.  The Veteran endorsed symptoms of anxiety, suspiciousness, panic attacks occurring weekly, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), and disturbances of motivation and mood.  He denied delusional content, hallucinations, and suicidal or homicidal ideations.  The Veteran's memory was intact, and his insight and judgment were adequate.  His mood was reported as good, and affect was broad and congruent.  The Veteran was alert and oriented, with normal speech, and coherent and relevant thought process.  

The examiner's estimates of psychosocial impairment were moderate, with a decline in social functioning over the past two years.  The examiner offered no opinion regarding occupational impairment because the Veteran had not worked for many years.  Nevertheless, the examiner noted that the Veteran reported difficulty with concentration and memory and struggled with irritability, which would impair performance quality and efficiency and impact relationships with coworkers and supervisors, respectively.  

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to provide evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

The evidence demonstrates that the Veteran has impairment with deficiencies in most areas, such as work, family relations, thinking, judgment, or mood.  Specifically, the Veteran reported that he had difficulty with work and social relationships; he experienced relational conflict with his wife, generally disliked others and isolated socially; he was described as suffering from intrusive thoughts, having difficulty with mild memory loss and decreased concentration; exhibiting impaired impulse control; and his mood was variously anxious, irritable, depressed or angry, with panic attacks.  The Veteran experienced irritability, and sleep difficulties to include nightmares.  His affect was at times restricted, primarily irritable.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70 percent rating.  Though he does not meet all the criteria for a 70 percent rating, his symptomatology reflects many of the criteria.  38 C.F.R. § 4.7.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 70-percent initial rating for his PTSD. 
The Board has considered whether to issue staged ratings, but finds them not appropriate.

Overall, resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for PTSD is warranted.  The evidence, however, does not support a rating of 100 percent at this time, as no examiner has indicated, and the evidence does not support, that the symptomatology was of such frequency, duration or severity that it caused total occupational and social impairment.  Socially, he remains married, and spends time with a friend several times a month.  He also remains connected to at least one adult daughter.  Occupationally, although the Veteran reported difficulties with work, he continued employment for many years as a prison guard prior to retiring.  Considering the totality of the evidence, lay and medical, the preponderance of the evidence is against finding that there is total occupational and social impairment. 

Overall, the evidence is at least in balance as to whether an initial disability rating of 70 percent is warranted for the Veteran's PTSD for the entirety of the appeal; however, the preponderance of the evidence is against a rating in excess of 70 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted in the previous remand, the Veteran's service personnel records reflect that he had service in Vietnam for the purposes of the controlling regulations, and is presumed to have been exposed to herbicides during that service.  See 38 U.S.C. § 116(f); 38 C.F.R. § 3.307.  The diseases presumptively associated with said exposure include acute and subacute peripheral neuropathy, and Type 2 diabetes mellitus.  38 C.F.R. § 3.309(e).  The Veteran's treatment records indicate diagnosis of peripheral neuropathy along with carpal tunnel syndrome, and the podiatrist has diagnosed plantar fasciitis and tarsal tunnel syndrome.  Although a VA examiner indicated that the Veteran had diabetic peripheral neuropathy, the record remains unclear as to whether the Veteran has a diagnosis of diabetes mellitus, Type 2.  

Specifically, the most recent VA opinion in October 2016 indicated that there was no confirmed diagnosis of diabetes mellitus Type 2 to provide a basis for service connection, and yet the examiner noted that there were laboratory results of fasting glucose HGB A1C readings which met the threshold for a diagnosis of Type 2 diabetes.  The examiner's concluded that it was less likely than not the claimed diabetes mellitus, Type 2 was incurred in or caused by the Veteran's miliary service because there was no confirmed diagnosis.  This conclusion is, however, internally inconsistent with the reasoning provided.  Accordingly, the Board finds the opinion is inadequate.  Remand for another VA opinion as to whether the Veteran has diabetes mellitus, Type 2 is necessary.  

Issues of whether the Veteran has bilateral upper or lower peripheral neuropathy that is related to herbicides, or secondary to diabetes mellitus are inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus, such that these too are remanded. 

As noted in the introduction, the issue of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, at his October 2012 Hearing, the Veteran indicated that he did not retire in 2006 due to age, but rather because it got to him such that he felt he could not continue, and he was unsure he could maintain another job because he had trouble being around others.  In addition, at his April 2016 VA examination he described bilateral hand symptoms interfering with his ability to work on cars and use hand tools, and his bilateral foot problems interfered with his ability to walk.  The issue, however, is inextricably intertwined with the remaining issues on appeal, and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Following any necessary development, to include a VA examination, the RO should consider the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record, the Veteran's current VA treatment records from December 2016 to the present. 

2.  The AOJ should ensure that all VCAA notice and assistance obligations, to include an exam if necessary, are satisfied concerning entitlement to TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

3.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of his reported diabetes mellitus, Type 2, and upper and lower bilateral peripheral neuropathies.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should be provided access to, and review, the Veteran's claims file.

The examiner is requested to indicate whether the Veteran has Type 2 diabetes mellitus.  If so, the examiner must opine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's peripheral neuropathy of the upper and lower extremities is related to this diagnosis, to include whether it was (a) caused or (b) aggravated (permanently worsened) by the Veteran's diabetes.

A complete rationale for all opinions must be provided.  

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. § 3.158, 3.655 (2017).

5.  Finally readjudicate the issues on appeal, to include the issue of entitlement to TDIU.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
`


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


